DETAILED ACTION

Claims 1-6, 9-10, 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites the limitation “the plurality of storage nodes configured to support uniform storage capacities and non-uniform storage capacities among the plurality of storage nodes, as a storage cluster; and the plurality of storage nodes configured to distribute user data via erasure coding and redundant copies of metadata throughout the plurality of storage nodes, wherein the plurality of storage nodes support multiple erasure coding schemes, the multiple erasure coding schemes comprising a plurality of data stripe schemes, and wherein the plurality of storage nodes of differing storage capacities self- configure to influence how to stripe the data and maximize storage efficiency by determining a widest possible stripe”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0027].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes:
Chunn et al. (U.S. PGPub No. 2015/0180714) which teaches a plurality of storage nodes in a cluster, where each node is able to independently apply soft configurations but does not teach a soft configuration including determining the widest possible stripe.
Vervaet et al. (U.S. PGPub No. 2014/0122441) which teaches implementing an erase encoding technique that specifies a desired spreading width for a data object but does not teach the plurality of storage nodes determining the desired spreading width.
Claims 2-6 and 9 depend from claim 1, and are allowable for at least the same reasons as claim 1.
Claim 10 recites the limitation “the plurality of storage nodes configured to cooperate with others of the plurality of storage nodes having differing storage capacities in applying 
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0027].  Said limitations, in combination with the other recited limitations of claim 10, are not taught or suggested by the prior art of record.
The closest prior art of record includes:
Chunn et al. (U.S. PGPub No. 2015/0180714) which teaches adding a storage node to a network, and modifying the network’s shared configuration to match the new storage node’s capabilities but does not teach a soft configuration including determining the stripe size.
Vervaet et al. (U.S. PGPub No. 2014/0122441) which teaches implementing an erase encoding technique that specifies a desired spreading width for a data object but does not teach the plurality of storage nodes determining the desired spreading width.
Claims 12-14 depend from claim 10, and are allowable for at least the same reasons as claim 10.
Claim 15 recites the limitation “the plurality of storage nodes are operatively coupled as a storage cluster, and wherein the plurality of storage nodes are configured to accommodate uniform and non-uniform storage capacities of the storage nodes, wherein the plurality of storage nodes support differing erasure coding schemes; and adding a storage node to the storage cluster, the storage node having a differing storage capacity from one of the plurality of storage nodes, wherein recovered user data from a remainder of the plurality of storage nodes is written to the remainder of the plurality of storage nodes plus the added storage node”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0056 and FIG. 7B].  Said limitations, in combination with the other recited limitations 
The closest prior art of record includes:
Chunn et al. (U.S. PGPub No. 2015/0180714) which teaches adding a storage node to a network, and modifying the network’s shared configuration to match the new storage node’s capabilities but does not teach a soft configuration including determining the stripe size.
Vervaet et al. (U.S. PGPub No. 2014/0122441) which teaches implementing an erase encoding technique that specifies a desired spreading width for a data object but does not teach re-writing data with a new desired spreading width when a new storage node is added.
Claims 16-19 depend from claim 15, and are allowable for at least the same reasons as claim 15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133